Citation Nr: 0923904	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-14 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for cervical spondylopathy and degenerative 
changes at C3-C4.

2.  Entitlement to a disability rating in excess of 20 
percent for low back syndrome with herniated nucleus pulposus 
at L3-L4.

3.  Entitlement to an earlier effective date than July 14, 
2004, for the grant of service connection for cervical 
spondylopathy and degenerative changes at C3-C4.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1978 to 
November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In April 2009, the Veteran filed a claim for entitlement to 
service connection for a traumatic brain injury.  That issue 
has not yet been adjudicated and is referred to the RO for 
the appropriate consideration.  


REMAND

The Veteran seeks higher ratings for his service-connected 
cervical and lumbar spine disabilities.  During his June 2009 
hearing he testified that his disabilities have progressively 
worsened since the assignment of the initial ratings, and 
informed that he visited the emergency room at least four 
times within the last year.  

Review of the claims file reveals that his last C&P spine 
examination was in November 2004.  In order to ascertain the 
current severity of the Veteran's service-connected service 
connection and lumbar spine disabilities remand for a new 
examination is warranted.  38 C.F.R. § 3.327.

In addition to the foregoing, the Board notes that in his 
July 2005 disagreement with the May 2005 rating decision that 
granted service connection for cervical spondylopathy and 
degenerative changes at C3-C4, the Veteran requested an 
earlier effective date of November 26, 1979, the date of his 
separation from service.  A statement of the case has not 
been issued; so the matter is remanded for issuance of said.  
See Manlincon v. West, 12 Vet. App. 238 (1999) (Where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case).  A request should also 
be made for all VA treatment records.  See 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Issue a statement of the case that 
addresses the issue of an earlier effective 
date than July 14, 2004, for the grant of 
service connection for cervical 
spondylopathy and degenerative changes at 
C3-C4, to include notification to the 
Veteran of the need to timely file a 
Substantive Appeal to perfect an appeal.  
The RO should allow the Veteran the 
requisite period of time for a response.

2.  Request and associate with the claims 
file all VA treatment records pertaining to 
the Veteran that are dated from July 2003.  

Also attempt to obtain any other evidence 
identified as relevant by the Veteran 
during the course of this remand provided 
that any necessary authorization forms are 
completed.  

3.  Schedule the Veteran for an examination 
by an appropriate specialist with regard to 
his claims for an increased rating for his 
service-connected cervical spine and lumbar 
spine disabilities.  The claims file must 
be made available to, and reviewed by, the 
examiner, and the examination report must 
reflect that the claims file was reviewed.  
All indicated tests (including x-rays and 
any other diagnostic tests) must be 
performed, and all findings reported in 
detail.  Range of motion studies are 
essential.  Any determination should be 
expressed in terms of the degree of 
additional range of motion loss due to 
pain, weakened movement, excess 
fatigability or incoordination.  

The examiner must also state whether there 
are objective signs of pain, and opine as 
to whether any such pain could 
significantly limit functional ability 
during flare-ups or on repetitive use.  
This determination should be portrayed in 
terms of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  

In addition to the foregoing information, 
the examiner is specifically requested to 
describe, with particularity, any 
associated neurological involvement, to 
include but not limited to consideration of 
whether there is bowel or bladder 
impairment and associated neurological 
deficits in the lower extremities.

4.  After any further development deemed 
necessary, readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 38 
C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




